Citation Nr: 0942587	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for loss of 
use of the right hand due to a crush injury in service, 
currently rated 70 percent disabling.

2.  Entitlement to an initial rating in excess of 80 percent 
for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to 
September 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over this case 
belongs to the RO in Louisville, Kentucky.  This case has 
been advanced on the Board's docket.

A February 2008 rating decision denied the Veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Veteran has not expressed disagreement with the February 
2008 RO decision.  The Board observes, however, that the 
Veteran is currently in receipt of a combined schedular 100 
percent disability rating.


FINDINGS OF FACT

1.  The Veteran's service-connected right hand disability has 
been assigned the maximum schedular rating available, and 
there has been no demonstration of an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.

2.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than 
simultaneous level XI hearing acuity in the right ear and 
level IX hearing acuity in the left ear, on audiometric 
testing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
loss of use of the right hand due to a crush injury in 
service have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5125 (2009).

2.  The criteria for an initial rating in excess of 80 
percent for bilateral hearing loss disability have not been 
met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the February 2006 rating decision granted service 
connection for the Veteran's hearing loss disability, that 
claim is now substantiated.  As such, the filing of a notice 
of disagreement as to the initial disability rating assigned 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the 
Veteran's appeal as to the initial disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's hearing loss disability, the relevant 
criteria have been provided to the Veteran, including by 
correspondence dated in May 2008 and in the June 2007 
statement of the case.

By correspondence dated in August 2005, November 2005, and 
May 2008 the Veteran was informed of the evidence and 
information necessary to substantiate his right hand 
increased rating claim, the information required to enable VA 
to obtain evidence in support of that claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  38 U.S.C. § 5103(a); Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Importantly, the Board 
notes that the Veteran is represented in this appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the claim such that the essential 
fairness of the adjudication is not affected.

In October 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice (as to 
the right hand increased rating claim) was not completed 
prior to the initial AOJ adjudication of the claim, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to 
the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are not associated 
with the claims file.  It appears the missing records were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  The Veteran has not asserted, and the 
circumstances of this case do not show, that the absence of 
his service treatment records precludes rating the 
disabilities at issue on appeal.  The Veteran has undergone 
VA examinations that addressed the medical matters presented 
on the merits by this appeal.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
August 2005, December 2007, and January 2008 VA examinations 
obtained in this case are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Because the hearing loss appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must also be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.


I.  Right hand

A November 1992 rating decision granted service connection 
for amputation, right middle finger, proximal interphalangeal 
joint, and also granted service connection for traumatic 
arthritis, right ring finger.  A July 2008 rating decision 
combined the Veteran's previously separately evaluated right 
finger disabilities and characterized his disability as loss 
of use of the right hand due to a crush injury in service, 
and assigned a rating of 70 percent, effective June 14, 2005.  
The Veteran's increased rating claim was received in June 
2005.

The medical evidence reveals that the Veteran is right hand 
dominant.  An August 2005 VA hand examination reflects an 
assessment of status post amputation of the right middle 
finger, with absence of the medial and distal phalanx at the 
proximal interphalangeal joint, well healed and asymptomatic, 
and, ankylosis and severe flexion deformities of the index, 
ring and little fingers, right hand.  There was little grip 
in the right hand, and only the thumb remained functional at 
that time.  The reported clinical findings for the right hand 
on VA examination in December 2007 were essentially 
unchanged.

The Veteran's right hand disability is currently rated as 70 
percent disabling pursuant to Diagnostic Code 5125 for loss 
of use of his major hand.  The Board observes that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  
Amputation of the major forearm below insertion of pronator 
teres warrants a 70 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5124.  As such, a schedular rating in excess 
of 70 percent for service-connected loss of use of the right 
hand is not warranted.

The RO did not (at least subsequent to the July 2008 RO 
decision) make a determination as to whether an 
extraschedular disability rating for the Veteran's right hand 
disability is warranted.  The Board can not make a 
determination as to an extraschedular evaluation in the first 
instance.  VAOPGCPREC 6-96.  However, the Board can address 
the matter of referral of a disability to appropriate VA 
officials for such consideration.  

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's right hand disability picture is not 
so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The right hand disability has 
been evaluated under the applicable diagnostic code that has 
contemplated the level of occupational impairment caused by 
that disability.  The evidence does not reflect that the 
Veteran's right hand disability, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

II.  Hearing loss.

The February 2006 rating decision granted service connection 
for hearing loss and assigned an 80 percent initial rating 
(effective June 14, 2005, per the July 2008 RO decision).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In December 2005 the Veteran underwent a VA audiological 
examination.  Pure tone air conduction thresholds, in 
decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
105
105
105
LEFT
55
105
105
105

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 101.25 decibels in the 
right ear and 92.5 decibels in the left ear.  Speech 
recognition ability, using the Maryland CNC test, was 0 
percent in the right ear and 68 percent in the left ear.  The 
audiological findings correspond to a level XI hearing in the 
right ear and level VII hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level XI 
hearing in the right ear and level VII hearing in the left 
ear yields a 60 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, and section 38 
C.F.R. § 4.86(a) is applicable to the December 2005 
examination findings, as pure tone threshold levels were 55 
dB or higher, for each ear, at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz.  As such, Table VIa 
will be considered.  In applying Table VIa, the audiological 
findings correspond to a level X hearing in the right ear and 
level IX hearing in the left ear.  38 C.F.R. § 4.85, Table 
VIa.  As level XI hearing in the right ear pursuant to Table 
VI is the higher numeral, it will be combined with level IX 
hearing in the left ear, the higher numeral for the left ear 
pursuant to Table VIa.  Under Table VII, a designation of 
level XI hearing in the right ear and level IX hearing in the 
left ear yields an 80 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The December 2005 audiological findings do not show, for 
either ear, a puretone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, 
section 38 C.F.R. § 4.86(b) is not applicable to the December 
2005 examination findings.

In January 2008 the Veteran also underwent a VA audiological 
examination.  Pure tone air conduction thresholds, in 
decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
75
LEFT
55
65
75
75

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 62.5 decibels in the right 
ear and 67.5 decibels in the left ear.  Speech recognition 
ability, using the Maryland CNC test, was 44 percent in the 
right ear and 32 percent in the left ear.  The audiological 
findings correspond to a level VIII in the right ear and 
level XI hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Under Table VII, a designation of level VIII hearing in 
the right ear and level XI hearing in the left ear yields a 
70 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Section 38 C.F.R. § 4.86(a) is applicable to the January 2008 
examination findings pertaining to the left ear, as pure tone 
threshold levels for the left ear were 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz.  As such, Table VIa will be considered.  In 
applying Table VIa, the audiological findings correspond to a 
level V hearing in the left ear.  Under Table VII, a 
designation of level VIII hearing in the right ear and level 
V hearing in the left ear yields a 30 percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  As such, the results 
under Table VIa do not result in a rating in excess of 80 
percent.

As pure tone thresholds were not 30 dB or less at 1,000 hertz 
and 70 dB or more at 2000 hertz, 38 C.F.R. § 4.86 (b) is not 
applicable to the January 2008 VA examination.

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss, and the 
Veteran's and his wife's statements have been noted and 
reviewed.  However, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the Veteran's audiometry 
results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, a rating in excess of 80 percent for hearing loss is 
not warranted at any time during the appeal.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
has considered the Court's holding in Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Here, a review of the December 2005 
and January 2008 audiological examinations reflects that the 
examiners noted the Veteran's situation of greatest 
difficulty in hearing and provided an adequate description of 
the functional effects of the Veteran's hearing loss.  The 
evidence does not reflect that the Veteran's hearing loss, 
alone, has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The January 2008 VA examiner 
observed that based on hearing loss alone, the Veteran would 
be considered employable with the proper use of amplification 
and assistive listening devices.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as hearing difficulties and right hand 
problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as with the medical evidence of record, the 
Veteran's account of his symptomatology describes ratings 
consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 70 percent for loss of use of the right 
hand due to a crush injury in service is denied.

An initial rating in excess of 80 percent for bilateral 
hearing loss disability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


